Citation Nr: 0425667	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for strain myositis of 
lumboparavertebral muscles, currently rated as 20 percent 
disabling.  

2.  Entitlement to service connection for a herniated disc 
with radiculopathy, to include as secondary to the service-
connected strain myositis of lumboparavertebral muscles.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2001 and April 2002 rating decisions of 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  The May 2001 rating decision increased 
the veteran's rating for lumbar paravertebral myositis from 
10 to 20 percent effective February 20, 2001.  The veteran 
appeals this, seeking a rating in excess of 20 percent.  The 
April 2002 rating decision denied entitlement to service 
connection for a herniated disc with radiculopathy.     

The Board notes that the April 2002 rating decision denied 
service connection for a herniated disc with radiculopathy on 
a direct basis.  In his January 2002 statement the veteran 
indicated that there was a relationship between his service-
connected condition and other conditions, to include a 
herniated disc.  In this regard, the September 2002 statement 
of the case (SOC) did, in fact, address service connection 
for a herniated disc with radiculopathy on a direct and 
secondary basis.     

The issue of entitlement to an increased rating for strain 
myositis of lumboparavertebral muscles was remanded by the 
Board in June 2003 in order to afford the RO the opportunity 
to consider evidence developed by the Board and readjudicate 
the claim.    


REMAND

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising that portion of 
the Musculoskeletal System that addresses disabilities of the 
spine.  Schedule for Rating Disabilities; The Spine, 68 Fed. 
Reg. 51454-51458 (2003) (to be codified at 38 C.F.R. Part 4).  
The effective date of this amendment is September 26, 2003.  

The veteran has not been informed of the additional changes 
in the spine regulations, nor has he been afforded VA 
examinations which have considered his service-connected low 
back disability under the above-referenced new regulations.       

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
back disability.

Additionally, the Board has determined that the veteran 
should be afforded another VA examination in which the 
question of whether the veteran's herniated disc with 
radiculopathy has been aggravated by the service-connected 
strain myositis of lumboparavertebral muscles is addressed.  
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
nonservice-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should also schedule the 
veteran for VA orthopedic and 
neurological examinations in order to 
ascertain the nature and severity of his 
service-connected low back disability.  
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.  All signs and symptoms of 
his low back disability should be 
described in detail, including any signs 
and symptoms present that would be 
necessary for rating his service-
connected low back disability under the 
old and new rating criteria for the 
spine.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  In addition, 
the orthopedic examiner should render 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that 1) the veteran's herniated 
disc with radiculopathy is related to his 
military service or, 2) his herniated 
disc with radiculopathy was (a) caused by 
his service-connected low back disability 
and, if not directly caused, (b) 
aggravated by the service-connected low 
back disability.  

The neurologist should be requested to 
report any chronic neurologic 
manifestations of the veteran's service-
connected low back disability, if any, 
(as distinguished from any neurologic 
manifestations associated with the 
veteran's non-service connected herniated 
disc) to include specifying any and all 
neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, body part 
dysfunction, etc.) with reference to the 
nerve(s) affected.  

The claims folder and a copy of this 
remand must be made available to the 
examiners prior to the examination for 
review.  Such review should be indicated 
on the examination report.  

3.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration being given to both the new 
and old criteria for the spine.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) which covers all evidence 
received since issuance of the last SSOC 
and which adequately informs the veteran 
of the new criteria for evaluating his 
back disability.  An appropriate period 
of time should be allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




